Citation Nr: 0215189	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
epilepsy prior to August 27, 2001, and in excess of 10 
percent thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
epilepsy and assigned a 10 percent rating effective March 23, 
2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to August 27, 2001, the veteran's epilepsy was 
productive of no more than at least one major seizure in the 
last 2 years.

3.  From August 27, 2001, the veteran's epilepsy is 
productive of no more than a confirmed diagnosis with a 
history of seizures.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling 
for epilepsy prior to August 27, 2001, and in excess of 10 
percent thereafter, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.21, 4.121, 4.122, 4.124a, Diagnostic 
Codes 8910-8914 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the January 2002 statement of the case (SOC), the RO 
denied the increased rating claim on the substantive merits, 
based on the standard of review articulated in this decision.  
The Board finds, therefore, that the RO has adjudicated the 
veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that 
in the January 2002 SOC, the RO provided the rating criteria 
necessary to warrant an increased rating for epilepsy and the 
new duty to assist provisions under 38 C.F.R. § 3.159. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records have been associated with 
the claims folder.  VA outpatient treatment records and 
private medical records have also been obtained.  The veteran 
was afforded a VA examination as recent as August 2001. 
Finally, in the March 2002, supplemental statement of the 
case, the veteran was notified that if he had any additional 
evidence showing that he had a seizure since August 1999, he 
should submit copies of the treatment report or complete a 
release of information so that a copy could be obtained by 
VA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claims have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claims.  Accordingly, the Board will address the merits 
of the veteran's claims.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for epilepsy.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In an October 2001 rating decision, the veteran was granted 
service connection for epilepsy and a 10 percent disabling 
rating was assigned from March 2001.  The veteran disagreed 
with the 10 percent rating, and initiated this appeal.  In a 
January 2002 rating decision, the veteran's disability rating 
was increased to 20 percent retroactive to March 23, 2001.  
In the same decision, the rating was decreased to 10 percent 
disabling effective August 27, 2001. As the veteran has not 
expressed any desire to limit his appeal to a specific 
disability rating, the issue remains in appellate status. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran's epilepsy is currently rated under 38 C.F.R. 
§ 4.124a, diagnostic code 8910, as 10 percent disabling.  The 
various forms of epilepsy are evaluated in accordance with a 
general rating formula. A confirmed diagnosis of epilepsy 
with history of seizures warrants a 10 percent evaluation. A 
10 percent evaluation is also the minimum evaluation when 
continuous medication is shown necessary for the control of 
epilepsy.  (This minimum evaluation will not be combined with 
any other rating for epilepsy).  A 20 percent evaluation is 
warranted when there has been at least 1 major seizure in the 
last 2 years or there have been at least 2 minor seizures in 
the last 6 months. 

The notes contained in 38 C.F.R. § 4.124a provide that a 
major seizure is characterized by the generalized toni-clonic 
convulsion with unconsciousness. A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head (``pure'' petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type). Additional 
notes to 38 C.F.R. § 4.124a provide that in the presence of 
major and minor seizures, rate the predominating type. There 
will be no distinction between diurnal (daytime) and 
nocturnal (night-time) major seizures.

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician. As to 
frequency, competent consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted. The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized). 38 C.F.R. § 4.121.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that based on the evidence below a 
rating in excess of 20 percent disabling prior to August 27, 
2001, and in excess of thereafter, is not warranted for 
epilepsy and there is no basis for a higher evaluation at 
this time.  In this regard, the evidence of record, to 
include: reports from Allen Memorial Hospital and Elyria 
Memorial Hospital; VA outpatient treatment records from 
Cleveland VA Medical Center (VAMC) and Lorain VAMC; and the 
veteran's own admissions, confirms that the last epileptic 
seizure occurred in August 1999, two years prior to the 
original grant of service connection in March 2001.  

Prior to August 27, 2001, there was 1 major seizure in the 
last 2 years. See  38 C.F.R. § 4.124a, diagnostic code 8910.  
Upon VA examination in August 2001, the veteran reported that 
his last seizure was in August 1999, for which he was 
hospitalized at Allen Memorial Hospital.  He further informed 
the examiner, that his interval between seizures had been 
irregular.  He indicated that at one point he went 10 years 
without a seizure while on Dilantin and that his usual period 
between seizures was 2 to 3 years.  An EEG from Allen 
Memorial Hospital indicates that on August 27, 1999, the 
veteran had a markedly abnormal EEG due to the epileptic 
discharges seen.  The EEG was found to be consistent with the 
veteran's clinical diagnosis of generalized seizure disorder.

VA outpatient treatment records from Lorain Primary Care 
dated between August 1999 and December 2000, confirm that the 
veteran had no seizures since the one on August 27, 1999.  
Entries dated in June 2000 and December 2000 note that he had 
not suffered any seizures since his last visit in August 
1999.  Prescription records dated during this time show that 
the veteran was switched from Dilantin to Phenobarbital.  
Similarly, VA outpatient treatment records from Cleveland 
VAMC dated in June 2001 reveal that the veteran did not have 
any seizures since his last visit.

While the veteran has contended that his epilepsy should be 
rated higher than 20 percent disabling prior to August 2001 
because he suffered multiple epileptic seizures in 1998, 
1995, 1985, 1980, 1972, and 1971, the rating criteria for a 
40 percent evaluation requires at least 1 major seizure in 
the last 6 months or 2 major seizures in the last year; or an 
average of at least 5 to 8 minor seizures weekly.  
See 38 C.F.R. § 4.124a.  The evidence of record does not 
support the veteran's contentions nor meet the criteria for 
the time period prior to the original grant of service 
connection in March 2001.      

In this same regard, the Board has also found that a rating 
in excess of 10 percent disabling from August 27, 2001 is not 
warranted for epilepsy. VA outpatient treatment records from 
Cleveland VAMC dated between June 2001 and December 2001 show 
no evidence of any epileptic seizures.  Further, treatment 
notes dated in December 2001 show that the veteran was no 
longer taking prescription medication for epilepsy.  From 
August 2001, the evidence of record simply confirms diagnosis 
of epilepsy with history of seizures, thus warranting no more 
than a 10 percent evaluation. Id.  Therefore, based on the 
foregoing, the veteran's claim must be denied.

The Board has considered the severity of the veteran's 
service-connected epilepsy during the entire period from the 
initial assignment of a 10 percent rating to the present 
time.  See Fenderson, supra.  The evidence does not reflect 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent disabling for 
epilepsy prior to August 27, 2001, is denied.

Entitlement to a rating in excess of 10 percent disabling for 
epilepsy from August 27, 2001, is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

